Citation Nr: 0727214	
Decision Date: 08/30/07    Archive Date: 09/11/07	

DOCKET NO.  06-11 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a skull fracture. 

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder secondary to the claimed skull fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1972 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the VARO 
in Waco, Texas, that denied entitlement to the benefits 
sought.  

The undersigned notes that at the time of a personal hearing 
at the Board in Washington, D.C., in January 2007, the 
veteran's accredited representative was the Texas Veterans 
Commission.  Several weeks after the hearing, in February 
2007, the veteran appointed the Disabled American Veterans as 
his accredited representative.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.  


REMAND

Based on a longitudinal review of the evidence of record, the 
Board finds that additional development is in order before an 
equitable determination may be made.  The veteran has not 
been afforded a VA examination in conjunction with his claim 
for service connection and there is no medical opinion of 
record which addresses the potential relationship between any 
current diagnosis of residuals of a skull fracture and 
secondary psychiatric difficulties on the one hand and the 
veteran's military service on the other hand.  In accordance 
with the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), VA is obligated to provide an examination where 
the record reflects competent evidence that the claimant has 
a current disability, the record indicates that a disability 
or signs or symptoms of disability might be associated with 
active service, and the record does not contain sufficient 
information to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  Further, the statutory duty 
to assist a veteran in the development of a claim includes 
providing a VA examination when warranted, with the conduct 
of a thorough and contemporaneous medical examination, 
including a medical opinion, which takes into account the 
records of private medical treatment, so that the 
determination made will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

As a result, the Board concludes that the veteran should be 
afforded a VA examination in order to determine the 
likelihood that he has any current residuals of a skull 
fracture and secondary psychiatric disorder that is or are 
reasonably related to his active service.  See 
38 C.F.R. § 3.159(c) (4); Duenas v. Principi, 
18 Vet. App. 512 (2004) (holding that a medical examination 
should be afforded unless there is "no reasonable 
possibility" that an examination would aid in substantiating 
the veteran's claim).

A review of the record in this case reveals that on one 
occasion in June 1973 the veteran sustained a laceration 
above the left eye.  In July 1973 it was indicated that X-ray 
studies of the skull showed a small linear radiodensity 
overlying the occipital protuberance on both lateral views.  
The examiner noted this might represent a small chip 
fracture, although further evaluation was recommended.  It 
was stated that basilar view of the skull showed no evidence 
of fracture in any area and the remaining skull area appeared 
to be intact.  Subsequently, the veteran was evaluated for 
psychiatric purposes in February 1974.  He was given a 
diagnostic impression of an immature personality disorder.

Post service medical evidence shows varying psychiatric 
diagnoses, including a schizo-affective disorder.  At the 
time of an April 2005 outpatient visit, decision was made 
that there had been CT scan evidence of left frontal lobe 
intracranial hemorrhage.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  The veteran should be afforded VA 
psychiatric and neurological examinations 
addressing the nature and etiology of any 
current psychiatric disorder and/or 
neurological disorder.  The examiners 
should review the entire claims file in 
conjunction with the examinations.  
Review of the file should be noted in the 
reports of the examinations.  The 
neurological examiner should state 
whether or not the veteran currently has 
residuals of a skull fracture.  If such a 
diagnosis is made, the examiner should 
render an opinion as to whether it is at 
least as likely as not (at least a 
50 percent probability) that any current 
neurological disorder is etiologically 
related to the veteran's active service.  
Any opinion expressed by the examiner 
should be supported by a complete 
rationale.  If it is determined that the 
veteran has residuals of a skull fracture 
attributable to his active service, the 
examiner conducting the psychiatric 
examination should opine as to the 
likelihood of a causal connection between 
the residuals of the skull fracture and 
the development of a psychiatric 
disorder.  The examiner should also 
provide an opinion as to whether any 
current psychiatric disorder is directly 
attributable to the veteran's active 
service.  

2.  Thereafter, VA should review the 
entire claims file and take any 
additional actions deemed necessary to 
comply with the provisions of the VCAA.  
When VA is satisfied that the record is 
complete and that all requested actions 
have been accomplished to the extent 
possible, the claim should be 
readjudicated on the basis of all 
relevant evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case.  The records 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

The purpose of this REMAND is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with the claim.  The 
Board expresses no opinion, either legal or factual, as to 
any final outcome warranted.  The veteran is advised that his 
failure without good cause to report for any examination 
scheduled could result in a denial of his claim.  
38 C.F.R. § 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



